Title: Nicholas P. Trist to James Madison, 13 November 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Novr. 13. ’28.
                            
                        
                        
                        You will be surprised at the place from which I date. I reached the Courthouse in good time to avoid the
                            rain; and was so anxious that the stage should not pass me—as I was told the want of a horn might cause it to do—that
                            after tossing in bed until two o’clock, I then rose & lit my candle. The Stage was much later making its
                            appearance, than common; & when, at last, it did appear, there was no room, not even on the driver’s seat, for me.
                            A most extraordinary occurrence--the carriage had arrived perfectly full in Charlottesville.
                        I could not bear the idea of spending two days within thirty miles of home, under the present state of things
                            there; and accordingly set out, a little after sun rise, intending to breakfast with you. But after reflecting on the
                            delay which this might occasion, I went back & took the Gordonsville road. The morning was quite cold; and this
                            was somewhat explained by the appearance of Peter’s mountain; which, when I made it, I was surprised to find entirely
                            clothed, pretty low down, with snow. My cold was not exactly benefitted by my ride in the face of the high west wind that
                            blew all day; I set out, again however, in two hours; leaving Mrs Trist, and a little Thomas Jefferson, with whom she
                            presented us this morning, doing as well as possible.
                        I met yesterday, at Gordonsville a very intelligent young gentleman from Kentucky. An emigrant, at the age of
                            two years, from, I think, Madison County which he is now visiting. You enquired, the other day,
                            about droves of hogs--he told me the number from Kentucky, this year, would be remarkably
                            small, not more than half of last year’s supply.
                        In haste, I unite with those around me in our usual salutations to Mrs Madison & yourself
                        
                        
                            
                                N. P. Trist
                            
                        
                    